Citation Nr: 0940280	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  06-28 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for the 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision issued 
by the RO.


FINDING OF FACT

Throughout the period of the appeal, the Veteran's service-
connected PTSD symptoms are shown to be severe in nature and 
more nearly approximated by occupational and social 
impairment with deficiencies in most areas and inability to 
establish and maintain effective relationships.  Total 
occupational and social impairment is not demonstrated.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 70 
percent, but no higher, for the service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in October 2005 and March 2006 .  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the assigned rating PTSD in a notice 
of disagreement, no further duty to inform the Veteran of the 
requirements of VCAA exists.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in a letter sent to the Veteran 
in March 2006.  The notice requirements pertinent to the 
issue addressed in this decision have been met and all 
identified and authorized records relevant to the matter have 
been requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.



Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 
C.F.R. § 4.2.  Staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings from 
the time the claim is file until VA makes a final decision.  
See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM- 
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
?51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for the 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision issued 
by the RO.


FINDING OF FACT

Throughout the period of the appeal, the Veteran's service-
connected PTSD symptoms are shown to be severe in nature and 
more nearly approximated by occupational and social 
impairment with deficiencies in most areas and inability to 
establish and maintain effective relationships.  Total 
occupational and social impairment is not demonstrated.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 70 
percent, but no higher, for the service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in October 2005 and March 2006 .  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the assigned rating PTSD in a notice 
of disagreement, no further duty to inform the Veteran of the 
requirements of VCAA exists.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in a letter sent to the Veteran 
in March 2006.  The notice requirements pertinent to the 
issue addressed in this decision have been met and all 
identified and authorized records relevant to the matter have 
been requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.



Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 
C.F.R. § 4.2.  Staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings from 
the time the claim is file until VA makes a final decision.  
See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM- 
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
?51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).

Factual Background and Analysis

In the appealed rating decision, the RO granted an increased 
50 percent rating for the service-connected PTSD, effective 
July 27, 2005, the date of claim for increase.  There is no 
evidence in the claims folder, nor has the Veteran stated 
that he received any mental health treatment in the year 
prior to submitting his claim.

In an October 2005 statement, the Veteran's ex-wife recalled 
the changes in the Veteran after his return from Vietnam.  
She had no interaction with the Veteran anymore but reported 
that their grown children told her that the Veteran was very 
withdrawn.  In a separate October 2005 statement, the 
Veteran's sister-in-law recalled how she had witnessed the 
Veteran talking and shouting in his sleep.  She reported that 
it sounded like he was trying to save someone from drowning.  
She reported that the Veteran never remembered these 
incidents when he was conscious and awake.  She reported that 
the Veteran had become withdrawn over the years and would not 
go out to eat because he did not like being around a lot of 
people.  Even in the home the Veteran had to sit facing the 
door. 

On VA examination in November 2005, the Veteran complained 
that his symptoms were getting worse.  The Veteran complained 
that he couldn't sleep due to dreams and the tinnitus, as a 
result he was always tired, depressed and confused.  He 
reportedly saw things that were not there and had dreams and 
recollections of his time in Vietnam.  Particularly, he 
remembered an incident where a target was marked for 
destruction that transported enemy combatants.  In reality 
however, the marked target was transporting nuns with 
children and these innocent bystanders were hurt as a result.  
He expressed remorse that these innocent people were harmed 
and the examiner noted at the retelling of this story the 
Veteran made a successful attempt to control his emotions.  
The Veteran had dreams of an experience in service when his 
ship attempted to aid people drowning as a result of an 
overturned ferry.  He complained that he was more stubborn, 
more aggravated, never happy, had sleep impairments and was 
always sad and depressed.  There wasn't much in life to make 
him feel good anymore.  The Veteran complained that these 
symptoms never stopped.  He complained that sometimes it gets 
so bad that he just sits and cries.  He always stayed in the 
house.  He had the added pressure of caring for his sick wife 
and dealing with the recent loss of his sisters.  The only 
time he wasn't depressed was when he was asleep.  He was 
previously prescribed Paxil for his PTSD symptoms; however, 
the medication caused a rash and its use was discontinued.

He took diphenhydramine for his depression and reported that 
the medication was not effective.  He had no reported 
employment difficulties due to his PTSD, mainly because he 
was a dependable employee and worked alone.  He did not like 
to be around people and suspected people preferred not to be 
around him either.  He was able to take care of his 
activities of daily living and as noted had to now care for 
his sick wife.  He reportedly thought about suicide a couple 
of times but never had any real plan or intent.  There was no 
apparent impairment of thought processes or communications.  
The Veteran reportedly did not have delusions or 
hallucinations as explained by the examiner.  However, he did 
see things that weren't there, for instance when washing 
dishes, he thought that if he turned around really quickly, 
he would see the devil.  He also reportedly saw things out of 
the corner of his eyes when he watched television.  He 
concluded that the people in Vietnam that he killed were 
looking for him; however, his wife assured him that it was 
just dreams, conscious and memories.  He had no impairment in 
hygiene, was well oriented, had some memory loss and denied 
obsessive or ritualistic behavior.  His speech was slow, 
labored and reflective of a depressed mood; however, it was 
relevant and logical.  There was no impaired impulse control 
or evidence of personality disorders.

The examiner concluded that the Veteran's depression was 
severe with chronic psychic features.  The examiner noted 
that the Veteran appeared frail, worn and of gray 
countenance, with events of the past year (deaths of his 
sisters and illness of his wife) contributing to his 
increased depressional features and diminution of physical 
vigor.  The examiner concluded that the severity of the 
Veteran's psychosocial stressors was approaching severe.  The 
assigned global assessment of functioning (GAF) score was 58, 
and the examiner opined that the Veteran's employment was a 
stabilizing and anchoring factor in his life at the present; 
however, he noted the Veteran might be required to entertain 
employment issues due to physical and emotional problems 
within a few years.

VA outpatient treatment records dated from July 2005 to May 
2006 reflect treatment for several disorders.  A March 2006 
screening for PTSD was positive.

On VA examination in March 2007, the Veteran's reported 
symptoms were "memories, depression, flashbacks."  He 
reportedly had these symptoms all the time and found them to 
be pretty severe.  The Veteran reported he had been married 
for 21 years (3rd marriage).  The examiner sensed some 
friction in the marital relationship but did not explore the 
issue further.  He was employed full time as a mechanic.  The 
Veteran noted difficulty at work with lability of emotions, 
including inappropriate tears.  In this regard, the Veteran 
reported that when things did not go right he would get so 
frustrated that he would start to cry.  He also complained of 
anxiety, so intense at times that he would wake up in the 
middle of the night jittery with heart pounding that he could 
"feel in his feet."  He indicated bad dreams are what 
caused this sleep impairment.  

His thought processes were labored, ponderous and brief; but, 
not tangential, irrelevant or illogical.  He had no reported 
delusions or hallucinations.  He denied having obsessive or 
ritualistic behavior.  He complained of lack of concentration 
and some memory loss.  He was oriented and his hygiene and 
attire were appropriate.  His speech was monosyllabic, un-
nuanced and slow; however, it was linear and devoid of 
illogical content.  Although initially questioned, the 
examiner found the Veteran's depression to be real and 
palpable. The Veteran indicated that his sleep was 
intermittent, nonrestorative with a preponderance of dreams 
(about being shot or someone trying to shoot him).  

The examiner concluded that the predominant symptom of the 
Veteran's PTSD was depression of a chronic and severe nature.  
The examiner found the severity of the Veteran's psychosocial 
stressors to be approaching severe.  In this regard, the 
Veteran's employment skills had been negatively affected and 
there was indication of some marital stress.  The assigned 
GAF was 54.  The examiner noted that the Veteran was employed 
but opined that it was possibly marginal employment.  The 
examiner concluded that the Veteran's PTSD symptoms appeared 
to be pervasive, particularly depression.

Given its review of the evidence of record, the Board finds 
that for the entire period of the appeal, the Veteran's 
service-connected PTSD is shown to be essentially productive 
of occupational and social impairment with deficiencies in 
most areas and inability to establish and maintain effective 
relationships.  In this regard, the Board notes that in both 
VA examinations, November 2005 and March 2007, the examiner 
found that the Veteran's symptoms, predominantly depression, 
were severe in nature.  To that end, the examiner explained 
that the severity of the Veteran's psychosocial stressors was 
approaching severe.  The Board is aware that the Veteran was 
assigned GAF scores of 58 (November 2005) and 54 (March 
2007).  In this regard, GAF scores that range from 51-60 are 
assigned for PTSD with moderate symptoms.  A disability 
evaluation shall be assigned based on all the evidence of 
record that bears on occupation and social impairment, rather 
than solely on the examiner's assessment of the level of 
disability at the moment of the examination, or solely on the 
basis of social impairment.  See 38 C.F.R. §§ 4.126 (2009).  
Although the Veteran's GAF score must certainly be considered 
in the evaluation of the service-connected PTSD, it is not 
dispositive.  Here the examiner found the Veteran's PTSD was 
severe and he is certainly qualified to offer this 
assessment.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).   For these reasons, a 70 percent evaluation is 
warranted.  38 C.F.R. §§ 4.7, 4.130 DC 9411.

As the Veteran has indicated that he is employed full time, 
total occupational and social impairment is not demonstrated 
during this time, an evaluation in excess of 70 percent is 
not warranted. 

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the initial evaluation period.  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the veteran's PTSD has not necessitated frequent periods 
of hospitalization and there is no objective evidence that it 
has resulted in marked interference with his employment.  The 
facts of this case do not present such an extraordinary 
disability picture such that the Board is required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 
115 (2008).


ORDER

An increased evaluation of 70 percent, but not higher, for 
the service-connected PTSD is granted, subject to the 
regulations controlling the disbursement of VA monetary 
benefits.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


